DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/24/2022 Amendments/Arguments, which directly amended claims 1, 9, 21, 26; cancelled claims 2, 10, 25; and traversed the rejections of the claims of the 12/24/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1, 3-9, 11-14, 21-24, and 26 are allowed.
Regarding claims 1, 9, and 21, the systems and method for controlling an operation of the vehicle system based on at least the second geographical position data as claimed, in combination with the other claimed subject matter, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,967,895 discloses a method for safe supervising train integrity includes: (a) acquiring first position data of the first carriage via a first tracking unit which is installed on-board of a first carriage and acquiring second position data of a second carriage via a second tracking unit which is installed on-board of the second carriage, wherein the position data is related to a rail route coordinate system; (b) determining a deviation between a reference value which depends on the length of the train and a position value which depends on position data of at least one of the tracking units; (c) detecting whether train integrity is given by analyzing the deviation; (d) repeating steps a) through c); wherein the tracking units are part of on-board units of an automatic train protection system.  Thus a cost-efficient method for supervising train integrity which complies with safety level can be realized.
US 10,884,133 discloses a positioning system for global navigational satellite system (GNSS) includes a first receiver to measure a first carrier phase of a carrier signal emitted by a satellite and a second receiver to measure a second carrier phase of the carrier signal emitted by the satellite.  The, first carrier phase includes a first carrier phase ambiguity as an unknown integer number of wavelengths of the carrier signal travelled between the satellite and the first receiver.  Similarly, the second carrier phase includes a second carrier phase ambiguity as an unknown integer number of wavelengths of the carrier signal travelled between the satellite and the second receiver.  The GNSS includes a processor to determine an integer ambiguity difference between the first carrier phase ambiguity and the second carrier phase ambiguity from a difference in the measurements of the first carrier phase and the second carrier phase and to detect a multipath of the carrier signal based on a value of the integer ambiguity difference and tracked set of integer ambiguity differences.
US 9,476,990 discloses a navigation system includes a first navigation module for determining a first position and a second navigation module for determining a second position.  The first and the second navigation modules are mechanically connected, such that the first position is dependent on the second position. Also, the first and the second navigation modules are communicatively connected to exchange information including at least one of the first and the second positions.  At an instant of time during an operation of the navigation system, the first navigation module receives the second position from the second navigation module and determines the first position based on the second position.
US 9,260,123 discloses a system for determining locomotive position in a consist including a first locomotive, a second locomotive, and one or more additional locomotives has a processor configured to determine first measurements taken starting from the first locomotive and capable of quantifying distances between the first locomotive and the second locomotive and the first locomotive and the one or more additional locomotives.  The processor is also configured to determine second measurements taken starting from the second locomotive and capable of quantifying distances between the second locomotive and the first locomotive and the second locomotive and the one or more additional locomotives.  The processor is further configured to combine the first measurements and the second measurements into a combined data set and, determine a locomotive consist order based on the combined data set.
US 6,434,509 discloses a displacement measuring method and displacement measuring apparatus capable of measuring displacements such as vibrations in a structure by installing a GPS receiver in the structure and detecting the position of that structure.  Relative vector between an observation receiver located at an object and a reference receiver are divided into long period variation components not dependent on object displacements and short period variation components dependent on object displacements, and the short period variation component are represented by x, y and z axis components of unit vectors from the reference receiver toward the satellite.  Then, carrier phases between at least three GPS satellites and the receivers are measured, and these measurement data are passed through a band pass filter to extract short period phase components corresponding to the short period variation components of the relative vectors.  Next, at least three receiver to receiver single differences between the receivers and the GPS satellites are found for the short period phase components, and axial components of the short period variation components of the relative vectors are found by computation based on said at least three receiver to receiver single differences.
US 5,682,139 discloses a method of tracking railcars in transit using global positioning techniques involves determining the location of a railcar by using a Global Positioning System (GPS) receiver and a satellite transceiver on board the locomotive, and a local area network of railcar tracking units.  Instead of computing the GPS solution independently and transmitting it to a central station, the railcar tracking units transmit their unique identifications (IDs) to one of the tracking units in the local area network acting as an administrator tracking unit.  The administrator tracking unit maintains a list of IDs and periodically transmits the list of IDs to the locomotive.  The locomotive locates itself using the GPS system and periodically transmits its position and velocity to the central station.
US 5,391,987 discloses a synchronous position correction system for a self-controlled linear synchronous motor train includes a position detector for detecting a positional relationship between a propulsion winding provided on a track and a field pole provided on the train which is formed by a plurality of cars.  A synchronous operation of the formed train is performed at a phase which is obtained by correcting a phase detected by the position detector on the basis of a difference between an average phase of the whole of the formed train and the phase detected by the position detector, at a phase which is obtained by correcting the phase detected by the position detector on the basis of a difference between the phase of a speed electromotive force of the whole of the formed train and the phase detected by the position detector, or at a phase which is detected by the position detector in conjunction with the position of a central car of the formed train.  As a result, a propulsive force is prevented from being deteriorated due to a phase shift caused by an error in train length and it is possible to operate the formed train at an optimal phase at which the best efficiency is obtained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646